     CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 1 of 42




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Maria Malark,                                         File No. 18-cv-3179 (ECT/TNL)

             Plaintiff,

v.
                                                         OPINION AND ORDER
RBC Capital Markets, LLC
d/b/a RBC Wealth Management,

           Defendant.
________________________________________________________________________

James H. Kaster, Laura Farley, and Michelle L. Kornblit, Nichols Kaster, PLLP,
Minneapolis, MN, for Plaintiff Maria Malark.

Melissa Raphan, Marilyn J. Clark, Andrew T. James, and Trevor C. Brown, Dorsey &
Whitney LLP, Minneapolis, MN, for Defendant RBC Capital Markets, LLC d/b/a RBC
Wealth Management.


      Plaintiff Maria Malark alleges that Defendant RBC Wealth Management violated

federal and Minnesota state laws forbidding discrimination on the basis of sex and other

characteristics when, in October 2017, it terminated her employment as RBC’s Director of

Operations for U.S. Wealth Management. RBC has moved for summary judgment, and its

motion will be granted in part. A jury reasonably could determine that RBC discriminated

against Malark on the basis of sex in violation of Title VII and the Minnesota Human Rights

Act (“MHRA”). Malark has failed, however, to identify record evidence from which a jury

might find in her favor with respect to essential elements of her claims under the Family

and Medical Leave Act (“FMLA”), the Americans with Disabilities Act (“ADA”), and for

other forms of discrimination under Title VII and the MHRA.
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 2 of 42




                                            I
                                           A

      Malark began working for RBC in 2000, when RBC acquired her then-employer,

Dain Bosworth. Malark Decl. ¶ 2 [ECF No. 190]. Malark received full credit for her tenure

at Dain Bosworth and, in 2005, RBC promoted Malark to Director of Operations for U.S.

Wealth Management. Id. ¶¶ 2–3. In that role, Malark “was responsible for delivering

operations services to RBC’s business lines in accordance with the firm’s strategic

priorities and regulatory policies” and oversaw approximately 350 employees. Id. ¶¶ 4–5.

In 2010, Malark began reporting to Ingrid Versnel, RBC’s Global Head of Wealth

Management Operations and Technology, who was based in Toronto. Versnel Decl. ¶¶ 1–

3 [ECF No. 165]; Second Kornblit Decl., Ex. 1 at 19:1–20, 27:22–23, 45:13–15 (“Versnel

Dep.”) [ECF No. 191-1] and Ex. 3 at 39:8–11 (“Malark Dep.”) [ECF No. 191-2]. Malark

also had a local supervisor—from 2010–2016, her local supervisor was John Taft; from

2016–2017, Kristin Kimmel; and from 2017 until her termination, Brett Thorne. Malark

Dep. at 40:4–15.

      According to Versnel, Malark “had a strong performance history” and “generally

performed well against the measurable performance objectives,” all of which was reflected

in her “positive performance reviews.” Versnel Dep. at 24:24; Versnel Decl. ¶ 4; see

Second Kornblit Decl., Exs. 9, 11–16 [ECF Nos. 191-7, 191-9–191-14]. Versnel typically

completed mid-year and year-end performance evaluations of Malark, with the evaluation

year ending in October. See Versnel Dep. at 45:16–19, 80:21–25. The format of the

evaluations allowed for performance ratings in specific categories (including things like


                                           2
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 3 of 42




strategy, leadership, and collaboration), an overall performance rating, and comments. See

Second Kornblit Decl., Exs. 9, 11–16. Throughout the time she was supervised by Versnel,

Malark received only “High Performance” or “Outstanding” ratings, both in individual

categories and overall, which were the third and second highest of five possible ratings.

Id.; see Versnel Dep. at 47:19–48:17.1 During her deposition, Versnel testified that a rating

of high performance was equivalent to “average” or “meets expectations.” Versnel Dep.

at 48:13–25. Malark also received an annual bonus. Id. at 113:8–17. Versnel further

testified that Malark was never given a formal written or verbal warning or put on a formal

performance improvement plan during the time she supervised Malark. Id. at 111:11–

112:7; see Second Kornblit Decl., Ex. 5 at 49:4–22, 54:5–55:5 (“Sorenson Dep.”) [ECF

No. 195]

       Even so, Malark and RBC’s human resources department received negative

feedback from Malark’s direct reports, RBC employees, and RBC business partners

concerning her behavior and interactions with them. Versnel Decl. ¶¶ 4–5; First Kornblit

Decl., Ex. 4 at 7–8 [ECF No. 125-2]. As a result, Versnel decided it would be helpful for

Malark to work with an executive coach, Karen Lanson. Versnel Decl. ¶¶ 5–6; Versnel

Dep. at 61:15–17. Three of Versnel’s male direct reports also received executive coaching

at various times. Versnel Dep. at 60:16–61:7. Malark began working with Lanson in 2013,

focusing on a list of “development needs” prepared by a senior human resources employee,

Joe Gasik, as well as on the improvement of her relationship with Versnel. Versnel


1
      It is uncertain whether Versnel completed her written mid-year and year-end
assessments of Malark in 2014. See Second Kornblit Decl., Exs. 11, 12; Versnel Dep. at
77:4–81:1–10.
                                             3
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 4 of 42




Decl. ¶ 6–7, Ex. A [ECF No. 165-1]. Lanson provided Versnel, Gasik, and Lisa Sorenson,

the Director of Human Resources for RBC U.S. Wealth Management, with updates on

Malark’s progress. Id. ¶¶ 5, 8; First Clark Decl., Exs. 1, 5 [ECF Nos. 167-1, 167-5]. Malark

showed improvement on her coaching objectives but also continued to receive negative

feedback. See Versnel Decl. ¶ 8; First Clark Decl., Exs. 2–4, 6–9 [ECF Nos. 167-2–167-

4, 167-6–167-9]; Second Kornblit Decl., Exs. 7 [ECF No. 191-5], 9, 10 [ECF No. 191-8];

Versnel Dep. at 63:3–9, 81:11–19; Sorenson Dep. at 67:13–71:12. Malark continued to

receive coaching from Lanson until the spring of 2015. Versnel Decl. ¶ 8; see First Clark

Decl., Ex. 10 [ECF No. 167-10]; Versnel Dep. at 62:24–63:2.

       In May 2015, results from an employee opinion survey showed that Malark made

“significant” gains from 2014 in every measured category. Second Kornblit Decl., Ex. 17

[ECF No. 197]. Versnel testified that the survey is conducted annually and “used to

understand and take a measurement of the sentiment of the employees across the

organization” and that although it “includes some questions about an employee’s manager,

it is not a targeted evaluation of the individual manager.” Versnel Dep. at 91:2–5; Versnel

Suppl. Decl. ¶¶ 6–7 [ECF No. 248]. Malark also received an overall performance rating

of “Outstanding” from Versnel at year-end in 2015. Second Kornblit Decl., Ex. 14.

Despite continuing concerns about Malark, Versnel Decl. ¶ 8, in 2016, Versnel increased

both Malark’s responsibilities and the number of employees under her management,

Malark Decl. ¶ 5; Versnel Dep. at 96:22–97:17. Versnel subsequently gave Malark overall

performance ratings of “High Performance” at mid-year in 2016 and “Outstanding” at year-

end in 2016. Second Kornblit Decl., Ex. 15. In her overall comments, Versnel wrote,


                                             4
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 5 of 42




among other things, that “[f]eedback from business partners, functional partners and

colleagues in other business groups on Maria’s contribution is inconsistent with respect to

her partnering and collaboration. Some groups are receiving the benefit of Maria’s

extensive knowledge, expertise and problem solving skills. Other groups find this to be an

area for improvement.”     Id.   Versnel noted that “capacity constraints” could be a

contributing factor. Id. At mid-year in 2017, Versnel gave Malark an overall rating of

“High Performance” but did not complete the rest of the evaluation. Id., Ex. 16; Versnel

Dep. at 140:5–25. The results of an employee opinion survey conducted in spring 2017

showed year-over-year improvement by Malark in a majority of the measured categories.

Second Kornblit Decl., Exs. 22, 23 [ECF No. 199, 201]. In 2016 and 2017, Malark ranked

in the “second cohort,” or quartile, on RBC’s ranking of manager effectiveness, as

compared to other managers, which was based on information from employee opinion

surveys. Id., Exs. 18, 19, 24 [ECF Nos. 191-15–191-16, 191-19]; Versnel Dep. at 97:24–

98:10. A “9 Box Assessment,” viewed by Malark in April 2017, showed her positioning

within RBC as it related to her “performance and potential” as an “Expert,” someone with

“high performance and low potential.” Malark Decl. ¶ 9; see Second Kornblit Decl., Ex.

21 [ECF No. 191-18]. The “9 Box Assessment” is a tool RBC uses to provide feedback to

an individual “related to their performance and potential in their current role” as part of

“talent succession planning.” Sorenson Dep. at 86:7–89:16. Versnel did not provide any

input on Malark’s 2017 “9 Box” rating. Versnel Suppl. Decl. ¶ 9.




                                            5
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 6 of 42




                                             B

       Malark was one of four female directors who reported directly to Versnel. Malark

Decl. ¶ 8. Around 2015, one of those directors, Lisa Norton, transferred to a different

department, and another, Catherine Patterson, retired. Versnel Dep. at 57:18–22. Versnel

testified in her deposition that, between January 2014 and the time of her deposition, two

of her male direct reports left RBC involuntarily, one transferred to another role and

eventually left RBC, and two others were reassigned to report to other managers. Id. at

52:3– 56:19.

       During her deposition, Malark recalled that Norton shared concerns with her about

“being successful as a woman working for [Versnel]” and that Patterson had told her that

Versnel scrutinized Patterson’s deliverables. Malark Dep. at 22:5–26:20. Malark also

testified that two male directors shared concerns with her about reduction of their roles and

career advancement under Versnel. Id. Malark testified that she brought concerns to

Sorenson on numerous occasions between 2015 and 2017 that Versnel was treating female

directors poorly and showed a preference for male directors. Id. at 14:4–18:10; 26:21–

29:1, 30:6–16, 31:9–11. For example, Malark testified it was her experience that Versnel

assigned more stringent deliverables and tighter deadlines to female directors than male

directors. See id. at 15:17–14, 22:5–7, 114:7–10. During her deposition, Sorenson did not

recall Malark raising concerns “about working with [Versnel] as a woman at RBC” or that

Malark’s concerns about other employees or her own success working for Versnel were

“gender related.” Sorenson Dep. at 42:8–45:20.




                                             6
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 7 of 42




       According to Malark, by mid-2017, she was the only female director reporting to

Versnel. Malark Decl. ¶ 8. However, Versnel provided conflicting deposition testimony

as to whether another female director, Irina Brinza, was reassigned to report to a male peer

in June or July of 2017 or at the end of 2017. Versnel Dep. at 52:15–23, 56:20–57:3, 57:8–

58:20, 121:1–10. During her deposition, Malark testified that she “felt as if [Versnel] was

slowly going through the ranks of her women that worked for her and somehow getting

them to move on or move out.” Malark Dep. at 72:20–22. Malark “felt like that was

starting to happen to [her]” as well. Id. at 72:13–73:14, 297:25–298:1. In an August 4,

2017 email, Malark complained to Thorne about Versnel’s micro-managing and that

Versnel’s actions were “making the work environment unacceptable.” Second Kornblit

Decl., Ex. 32 [ECF No. 207]. Thorne forwarded this email to Sorenson, adding that he

wanted Sorenson “to see it in light of our discussions.” See Sorenson Dep. at 126:18–

127:20. Malark also expressed concerns to Sorenson that Versnel was increasingly

scrutinizing her work and putting “new demands” on her. Malark Dep. at 83:11–16, 85:5–

13; see Sorenson Dep. at 99:15–100:21. As of the end of 2017, there were no women

reporting directly to Versnel, though one female director began reporting to Versnel at the

end of 2018. Versnel Dep. at 58:18–20, 59:6–60:15.

                                             C

       During the spring of 2017, with direction from the Boston Consulting Group, RBC

undertook a “Cultural Transformation” initiative that involved the adoption of a new

“Leadership Model.” Versnel Decl. ¶ 9. Versnel testified in her deposition that the intent

of the initiative was “to look at RBC as an organization and determine whether or not the


                                             7
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 8 of 42




way that we operated within the company and used the desired leadership behaviors was

sufficient to make us successful on a long-term basis in the future.” Versnel Dep. at

115:17–21. Under the model, RBC employees in leadership positions would be assessed

on “how they approached and interacted with their teams and business partners in

completing their work,” not simply on their performance results. Versnel Decl. ¶ 9; see

First Clark Decl., Exs. 17–19 [ECF Nos. 167-17, 168, 169]. The original timeline for the

initiative provided that any changes in employment status as a result of the transformation

would be communicated to employees on June 14 and 15, 2017. First Clark Decl., Ex. 17

[ECF No. 167-17 at 12].

       In May 2017, Versnel advised Malark that U.S. Wealth Management Operations

would be part of the initiative. Versnel Decl. ¶ 10. According to Sorenson, Malark

“struggled” with organizational change, but she could not recall any specific concerns

Malark had with the cultural transformation. Sorenson Dep. at 92:20–98:25. Malark and

others were asked to prepare and present organizational restructuring proposals. See First

Clark Decl., Ex. 23 [ECF No. 167-23]; Malark Dep. at 119:19–120:9 (stating she was

“cautious” about “designing and presenting an organizational structure”). On June 1, 2017,

Versnel emailed Malark to thank her for her efforts and wrote that Malark had “made a

great start” and was “definitely living up to the leadership model.” Second Kornblit Decl.,

Ex. 29 [ECF No. 191-22]. In her deposition, Versnel testified that her email was an

acknowledgement that Malark “finally delivered” her work “[a]fter a long struggle to get

Maria to participate and deliver against the expectations of the cultural transformation

program.” Versnel Dep. at 134:13–135:15. Katherine Kliszcz, an HR representative in


                                            8
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 9 of 42




RBC’s Toronto office, also emailed Malark that Versnel was “very pleased” and “very

impressed” with Malark’s work and “encouraged by [Malark’s] long term view.” Id., Ex.

28 [ECF No. 191-21].

                                            D

      In early 2017, Malark’s then-teenage daughter began experiencing serious health

issues, including anxiety and depression, and was suicidal. Malark Dep. at 159:19–20

[ECF No. 194]. In April and May, Malark began to miss work to care for her daughter.

Id. at 148:10–13. On June 5, Malark emailed Versnel and Thorne that she would need to

take some time away from the office “over the next couple of weeks” because her daughter

had been admitted to an inpatient mental health unit. First Kornblit Decl., Ex. 5 [ECF No.

125-3]. Versnel responded that Malark should “take the time to take [care] of [her] family

and [he]rself.” Id. Thorne also told Malark to “[b]e there for [her] daughter” and offered

to assist her if needed. Second Clark Decl., Ex. 3 [ECF No. 183]. Versnel later testified

that she understood it to be a “serious situation” and that Malark “anticipated the need to

have time off” but that “[d]etails were not provided.” Versnel Dep. at 35:25–36:4, 138:25–

139:2, 179:11–15.

      In late summer 2017, Malark notified Sorenson that she was having personal issues

with her daughter and needing to be in and out of the office. Sorenson Dep. at 101:5–

102:8. On August 14, Malark emailed Thorne to let him know she would be “on and off-

line” the next day as her daughter “took a major step back.” First Kornblit Decl., Ex. 7

[ECF No. 132]. Thorne responded, “No worries. Good luck with your daughter. I hope

things improve.” Id. On September 6, Malark emailed Versnel to let her know that she


                                            9
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 10 of 42




was at the hospital with her daughter and would be out for the morning. Id., Ex. 8 [ECF

No. 134]. Versnel responded, “No worries about meetings etc. Take care of your family

and yourself[,]” and offered support. Id. Versnel also forwarded Malark’s email to

Sorenson, writing that she was “concerned for [Malark]” as Malark had not “shared

anything further” and “the health issues with her daughter are continuing.” Id., Ex. 9 [ECF

No. 136]. Sorenson and Versnel discussed Malark’s situation further, and Sorenson

informed Versnel that “from a U.S. law perspective that we have an obligation to provide

her notice through our FMLA group.” Sorenson Dep. at 102:18–104:20. In her personal

notes dated September 7, Versnel wrote, “MM – there is a requirement to notify FMLA.”

Versnel Decl., Ex. D [ECF No. 165-4 at 12].

       On September 15, Sorenson emailed Jessica Hawley, RBC’s Manager of

Accommodations and Leaves of Absence, and requested that she forward FMLA

paperwork to Malark. First Kornblit Decl., Ex. 10 [ECF No. 138]. Three days later,

Hawley emailed Malark to discuss whether she might need a leave of absence. Id., Ex. 12

[ECF No. 142]. Malark then called Hawley to discuss her daughter’s situation and FMLA

leave. Second Kornblit Decl. Ex. 36 at 49:7–51:16 (“Hawley Dep.”) [ECF No. 191-25];

see First Kornblit Decl., Ex. 13 [ECF No. 144]. Hawley explained, among other things,

that “in order to be counted, so to speak, as an FMLA day,” Malark would need to be “a

hundred percent out of the office” and reportedly stated, “And, Maria, when does that ever

happen? When has that ever happened?” Malark Dep. at 70:13–71:17. During the call,

Malark expressed that she was “[c]oncerned about potential retaliation from [Versnel]” if

she were to take time off. Hawley Dep. at 71:6–13; Malark Decl. ¶ 13.


                                            10
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 11 of 42




       After the call, Hawley sent Malark a form email with additional information about

FMLA. Hawley began the email by stating, “On September 18, 2017, I was notified of

your request for Intermittent Family and Medical Leave Act (FMLA).” First Kornblit

Decl., Ex. 14 [ECF No. 146]. Several documents were attached to the email, including a

Notice of Eligibility, which stated that Malark was eligible for FMLA leave for the leave

year of 9/18/17 to 9/17/18, a Certification of Health Care Provider form to be completed

by her daughter’s physician and returned within 15 calendar days of Malark’s first day

missed, and an Intermittent Leave Guide. See id., Exs. 15–18 [ECF Nos. 148, 150, 152,

and 154]. Hawley also emailed Versnel to notify her that Malark had “requested an

intermittent [FMLA] leave of absence.” Id., Ex. 19 [ECF No. 156]. However, Malark

never submitted any FMLA paperwork. Malark Dep. at 68:14–16. On October 6, Hawley

emailed Josette Kauffeld, an HR manager, to follow up about Malark’s need for FMLA

leave. Hawley Dep. at 17:1–18:10. Kauffeld informed Hawley that she didn’t need to

follow up with Malark because Malark was going to be terminated. See id. at 19:13–16;

First Kornblit Decl., Ex. 13.

                                            E

       The timing of the decision to terminate Malark’s employment with RBC is

somewhat unclear. During her deposition, Versnel first testified that she made the decision

to remove Malark from her position “by late May of 2017” after assessing “whether or not

[Malark] represented [the] skills and capabilities” emphasized in RBC’s cultural

transformation and that she discussed the decision with her supervisor, Doug Guzman, at

that time. Versnel Dep. at 20:20–21:2, 21:17–22:9; 22:23–23:9, 25:22–26:5; 28:1–3; see


                                            11
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 12 of 42




Versnel Decl. ¶¶ 12–13; Guzman Decl. ¶ 4–5 [ECF No. 246]. Versnel also testified that

she told Thorne of her decision at that time, but Thorne could not recall specifically when

he became aware of Versnel’s intention to remove Malark from her role. Versnel Dep. at

114:4–20; Thorne Decl. ¶ 7 [ECF No. 164]; First Clark Decl., Ex. 26 at 19:16–22:16

(“Thorne Dep.”) [ECF No. 173]. Versnel further testified that, in her assessment, Malark

had “[d]ifficult relationships with colleagues, peers, [and] staff members, didn’t

demonstrate strategic thinking about potential for improvement in the environment for the

future, demonstrated reactive planning as opposed to proactive strategic formulation, [and]

demonstrated resistance to change.” Versnel Dep. at 43:2–7. Versnel’s personal notes

dated May 5, 2017, refer to an “MM succession plan,” but Versnel testified that there was

not, to her knowledge, any documentation of her assessment of Malark or her decision.

Versnel Decl., Ex. B [ECF No. 165-2 at 2]; Versnel Dep. at 21:3–9, 23:10–20; 28:4–7.

Versnel testified that “[s]uccession planning is a continuous process” and that “[g]enerally

the responsibility of the manager is to have succession plans in place for key positions

within the team,” and agreed that “the idea of having a succession plan in place does not

mean that the person’s performance is somehow wanton.” Versnel Dep. at 74:6–11, 74:17–

20, 126:14–21; see Sorenson Dep. at 82:9–10 (“Succession planning was a general part of

talent at RBC.”). Versnel’s personal notes from May 19 indicate that she planned to meet

with Malark to “provide honest feedback,” “acknowledge [her] contribution and effort,”

and tell Malark that she “need[ed] to examine future capabilities for success and indicators

are gaps may be too big to address in time needed.” Versnel Decl., Ex. B. Versnel’s

personal notes from June 2 refer to “Brett [Thorne] and Lisa [Sorenson] re U.S. operating


                                            12
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 13 of 42




replacement.” Id. However, Versnel testified that there was “no specific document that

[she] recall[ed]” to “suggest that a decision to terminate [Malark] was made before June

5th,” the date Malark first informed Versnel and Thorne of her daughter’s health issues.

Versnel Dep. at 36:10–13.

       As of May 2017, “it was a possibility” that Malark could be placed in an alternate

role within RBC. Id. at 26:6–8. Versnel testified that, at some point, she “discuss[ed] the

possibility of exploring other opportunities” with RBC’s human resources personnel,

specifically Sorenson. Id. at 26:9–14, 30:22–31:5, 33:19–35:10. According to Versnel,

Sorenson reported “likely in June or July” that human resources had not identified any

alternate positions that would be appropriate for Malark. Id. at 49:25–50:8, 51:10–19;

Versnel Decl. ¶ 15. But Sorenson testified in her deposition that, to her knowledge, Malark

was not considered for any other positions at RBC and she did not recall anyone asking her

to look into alternative positions. Sorenson Dep. at 37:11–38:15. Sorenson did recall,

however, that “the conversation was that there wasn’t a senior enough role to put [Malark]

into.” Sorenson Dep. at 116:15–118:10. Thorne also recalled a conversation about the

possibility of Malark moving to a new role and that his position was that it would be “too

disruptive.” Thorne Dep. at 19:16–21:8. Versnel scheduled several meetings in July and

August concerning a “development plan” for Malark and testified at her deposition that a

development plan would indicate Malark was staying with RBC. See Second Kornblit

Decl., Exs. 53–55 [ECF Nos. 191-36–38]; Versnel Dep. at 146:13–18. However, Versnel

also testified that she may have used the descriptor of a “development plan” in order to

“protect the privacy and the confidentiality of the subject matter” rather than referring to


                                            13
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 14 of 42




an “exit plan or succession plan.” Versnel Dep. at 145:19–146:8. Versnel provided

conflicting testimony as to when she decided to terminate Malark’s employment with RBC,

stating at various points that she made the decision in June, July, or August of 2017. Id. at

51:10–19, 149:4–23; Versnel Decl. ¶ 15.

       During July and August of 2017, Versnel consulted Thorne and two senior

executives, Michael Armstrong and Tom Sagissor, about Malark, each of whom supported

the decision to terminate her employment. Versnel Decl. ¶ 18, Ex. D; Thorne Decl. ¶¶ 6–

7. Versnel’s personal notes dated August 9 include the entry “Maria M. decision” with no

further explanation. Versnel Decl., Ex. D. Also during that time, human resources

employees prepared a list of candidates to take over Malark’s position; interviews were

conducted, and Versnel ultimately selected Greg Schwab, RBC’s Managing Director of

Global Technology Infrastructure. Id. ¶ 20, Ex. D; First Clark Decl., Ex. 13 [ECF No. 167-

13]; Second Kornblit Decl., Ex. 57 [ECF No. 191-40]; Versnel Dep. at 165:4–6. According

to Sorenson, Schwab had been suggested as a replacement by both Armstrong and Sagissor.

Sorenson Dep. at 112:10–17. Armstrong reportedly thought Schwab “would be a great

candidate for the operations role given his late-night career conversations” and that “he

was a religious man” and Sagissor and Schwab “had a personal relationship.” Id. at 113:6–

114:3. Schwab “did not have an extensive operations background,” but Versnel selected

him “based on his strong leadership history with RBC.” Versnel Decl. ¶ 20; see Versnel

Dep. at 41:11–16; Second Kornblit Decl., Ex. 48 [ECF No. 224] (email from Schwab

stating “[w]hile I don’t know anything about Ops(lol) I know how to engage team

members.”); see generally Second Kornblit Decl., Ex. 45 (“Schwab Dep.”) [ECF No. 191-


                                             14
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 15 of 42




31]. Schwab is also a father, but the record does not reflect whether anyone other than

Malark was aware of this fact. See Malark Decl. ¶ 16.

       “[S]ometime prior to September of 2017,” before offering the position to Schwab,

Versnel, Armstrong, and Sagissor spoke with Sorenson. Sorenson Dep. at 27:17–37:9,

206–07; see id. at 144–48; Versnel Decl. ¶ 17. Sorenson supported the decision to

terminate Malark but raised potential risks: that given Malark’s “performance history . . .

it was a risk to terminate her and hire a man that was over 40 into that role,” that “Schwab

did not have operations experience at RBC,” and that the exit of another senior female

employee might not reflect well on RBC. Id. at 29:8–11, 33:1–2, 145:10–15; Versnel Dep.

at 155:18–24; see Second Kornblit Decl., Ex. 60 ¶ 6 [ECF No. 230]. In her deposition,

Sorenson testified that she noted Malark’s “performance in the written documentation

overall was good” and that “some behavioral components of her performance . . . were not

included in the performance reviews.” Sorenson Dep. at 31:8–9, 32:5–9. According to

Versnel, the concern about senior female employees leaving “was raised around the U.S.

wealth management business under Michael Armstrong,” not in the context of her group.

Versnel Dep. at 156:4–9; see Sorenson Dep. at 145:16–146:9 (testifying the female leaders

at issue were supervised by Armstrong and Sagissor). Sorenson testified that female senior

leaders had previously left RBC because they “were treated differently” and “didn’t look

the same as the candidates that senior executives wanted to put in the positions,” but that

she “did not believe that was the case with [Malark]. . . because [she] understood the

performance issues that were in place[.]” Sorenson Dep. at 147:16– 148:12.




                                            15
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 16 of 42




      Though Versnel testified it was her decision to terminate Malark, it was Sorenson’s

understanding, despite not being involved in the “ultimate conversation,” that “it was a

combination of [Versnel] with Michael Armstrong and Tom Sagissor that made the

decision.”   Id. at 27:7–13, 35:2–17, 119:17–121:18.        Human resources created a

communications plan for Malark’s termination on approximately September 12, 2017, and

a revised plan soon after. Second Kornblit Decl., Exs. 59, 61 [ECF Nos. 228, 232].

According to the revised plan, a “consensus” was reached regarding “the decision to exit

[Malark] and move forward with Greg Schwab” on September 25, 2017.            Id., Ex. 61.

Schwab accepted the position on September 29. Id.

      The initial plan provided that Malark would be notified of her termination on

October 17, but a revised timeline provided for earlier notification. Id., Exs. 59, 61. On

October 5, 2017, Versnel flew from Toronto to Minneapolis for the purpose of terminating

Malark’s employment. Versnel Dep. at 162:8–14. Malark was out of the office that day

because her daughter had been taken by ambulance to the hospital. First Kornblit Decl.,

Ex. 20 [ECF No. 158]. At approximately 11:30 a.m., Malark emailed Thorne to let him

know that she would not be able to attend a scheduled meeting because she was “working

on a serious home issue.” Second Kornblit Decl., Ex. 42 [ECF No. 191-29]. An hour later,

Versnel emailed Malark, requesting that she call her. First Kornblit Decl., Ex. 20. When

Malark called Versnel to explain the situation, Versnel told Malark that she and Thorne

needed to meet with Malark in person as soon as possible and requested that Malark call

back within the hour. See Second Kornblit Decl., Exs. 43, 44 [ECF Nos. 191-30, 220]. At

approximately 2:20 p.m., Malark emailed Versnel that she was available for a call. First


                                           16
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 17 of 42




Kornblit Decl., Ex. 20. Versnel, along with Sorenson and Thorne, then called Malark and

terminated her employment. Malark inquired as to the reason for her termination and

Versnel responded that Malark’s “skills and capabilities were not sufficient to manage the

group going forward with respect to leadership model behaviors, capacity to strategically

design a future for the group, [and] to manage change.” Versnel Dep. at 166:8–167:3;

Malark Dep. at 300:19–25. Versnel denied that the termination was related to Malark’s

need to care for her daughter. Versnel Dep. at 167:9–12.

      In preparation for notifying RBC Wealth Operations managers and staff of Malark’s

termination, a “communications plan” was developed. One of the anticipated questions

addressed by the plan was, “How will [Schwab] be able to address Operations issues given

that he does not come from an Operations background?” Second Kornblit Decl., Ex. 47

[ECF No. 222]. On October 6, RBC issued a written announcement that Malark would be

leaving RBC and that Schwab would be replacing her. First Kornblit Decl., Ex. 2 [ECF

No. 126]. The announcement stated that Malark’s “down-to-earth style made her an

authentic leader” and that she had been “a key contributor to the success of [RBC].” Id.

Malark continued to work until October 31 to assist in the management transition. Id.; see

Second Kornblit Decl., Ex. 49 [ECF No. 191-33]. Malark was the only person terminated

from Versnel’s direct reporting group as part of RBC’s cultural transformation. Versnel

Dep. at 178:14–20.




                                           17
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 18 of 42




       On November 14, 2018, Malark commenced this lawsuit. In her complaint,2 Malark

alleges that RBC terminated her employment because she sought and attempted to exercise

family medical leave to care for her daughter’s serious mental illness and associated

symptoms. Compl. ¶¶ 34–55, 61–72 [ECF No. 1]. Malark also alleges that RBC

“maintained a pattern and practice of discriminating against women” and unlawfully

discriminated against her as both a woman and a mother. Id. ¶¶ 73–85, 93–109. She further

alleges that RBC “denied equal benefits and opportunity” to her and retaliated against her

based on her daughter’s disability. Id. ¶¶ 86–92, 110–14.

                                              II
                                              A
       Malark asserts both an “entitlement claim” and a “discrimination claim” against

RBC under § 2615(a) of the FMLA. Pl. Mem. in Opp’n at 43 [ECF No. 188]. Section

2615(a) reads:

              (a) Interference with rights
                     (1) Exercise of rights
                     It shall be unlawful for any employer to interfere with,
                     restrain, or deny the exercise of or the attempt to
                     exercise, any right provided under this subchapter.
                     (2) Discrimination
                     It shall be unlawful for any employer to discharge or in
                     any other manner discriminate against any individual


2
        Malark asserts nine claims: (I) Interference with Protected Leave in violation of the
FMLA; (II) Retaliation in violation of the FMLA; (III) Sex Discrimination in violation of
Title VII of the Civil Rights Act; (IV) Sex-Plus Discrimination in violation of Title VII of
the Civil Rights Act; (V) Discrimination in violation of the ADA; (VI) Sex Discrimination
in violation of the MHRA; (VII) Sex-Plus Discrimination in violation of the MHRA; (VIII)
Familial Status Discrimination in violation of the MHRA; and (IX) Reprisal in violation of
the MHRA. Compl. ¶¶ 61–114.
                                              18
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 19 of 42




                     for opposing any practice made unlawful by this
                     subchapter.

29 U.S.C. § 2615(a). Our Eighth Circuit Court of Appeals “has recognized three types of

claims arising under these two subsections. The first type, arising under § 2615(a)(1),

occurs where an employer refuses to authorize leave under the FMLA or takes other action

to avoid responsibilities under the Act.” Pulczinski v. Trinity Structural Towers, Inc., 691

F.3d 996, 1005 (8th Cir. 2012). “An employee proceeding on this theory need not show

that an employer acted with discriminatory intent.” Id. Though the Eighth Circuit

previously has described this type of claim as one for “interference” with FMLA rights,

e.g., Stallings v. Hussmann Corp., 447 F.3d 1041, 1050 (8th Cir. 2006), it more recently

declared that “what we formerly described as ‘interference’ claims henceforth shall be

called ‘entitlement’ claims.” Bosley v. Cargill Meat Solutions Corp., 705 F.3d 777, 780

(8th Cir. 2013) (citing Pulczinski, 691 F.3d at 1005). The second type of claim is one for

“retaliation.”   Pulczinski, 691 F.3d at 1005–06.       A retaliation claim arises under

§ 2615(a)(2) and occurs when an employee opposes any practice made unlawful under the

FMLA. Id. The third type of claim is one for “discrimination.” Id. at 1006. A

discrimination claim “arises when an employer takes adverse action against an employee

because the employee exercises rights to which he is entitled under the FMLA.” Id.; see

also Massey-Diez v. Univ. of Iowa Cmty. Med. Servs., Inc., 826 F.3d 1149, 1157–58 n.5

(8th Cir. 2016) (noting “unresolved difference of opinion” in the Eighth Circuit as to

whether a discrimination claim arises under § 2615(a)(1) or (a)(2)). “In this scenario, the

employer does not prevent the employee from receiving FMLA benefits. Rather, it is


                                            19
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 20 of 42




alleged that after the employee exercised his statutory rights, the employer discriminated

against him in the terms and conditions of employment.” Pulczinski, 691 F.3d at 1006.

“An employee making this type of claim must prove that the employer was motivated by

the employee’s exercise of rights under the FMLA.” Id.

                                              1

       An employee who brings an entitlement claim under the FMLA “claims the denial

of a benefit to which he [or she] is entitled under statute.” Bosley, 705 F.3d at 780 (quoting

Pulczinski, 691 F.3d at 1005). An employee must show not only that she is eligible for

FMLA coverage, but also that she “gave [her] employer adequate and timely notice of [her]

need for leave.” Chappell v. Bilco Co., 675 F.3d 1110, 1116 (8th Cir. 2012) (quoting

Rynders v. Williams, 650 F.3d 1188, 1196 (8th Cir. 2011)). Malark seeks partial summary

judgment on the notice element; she argues that a reasonable juror could find only that she

gave RBC notice of her need for FMLA leave. Pl. Mem. in Supp. at 16–19, 21 [ECF No.

123]; Pl. Mem. in Opp’n at 43. RBC does not dispute that Malark was eligible for FMLA

coverage; RBC argues that fact disputes preclude the entry of summary judgment in

Malark’s favor with respect to the notice element and, regardless, that no reasonable juror

could find that RBC denied Malark any benefit to which she was entitled under the FMLA.

Def. Mem. in Supp. at 27–28 [ECF No. 162].

       Start with the notice question. FMLA regulations regarding notice require an

employee to “provide at least verbal notice sufficient to make the employer aware that the

employee needs FMLA-qualifying leave, and the anticipated timing and duration of the

leave.” 29 C.F.R. § 825.302(c) (describing notice requirements for foreseeable FMLA


                                             20
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 21 of 42




leave); see also id. § 825.303(b) (“An employee shall provide sufficient information for an

employer to reasonably determine whether the FMLA may apply to the leave request.”)

(describing notice requirement for unforeseeable FMLA leave). “Depending on the

situation, such information may include . . . whether the employee or the employee’s family

member is under the continuing care of a health care provider . . . [or] if the leave is for a

family member, that the condition renders the family member unable to perform daily

activities[.]” Id. §§ 825.302(c), 825.303(b). The regulations also provide that “[w]hen an

employee seeks leave for the first time for a FMLA-qualifying reason, the employee need

not expressly assert rights under the FMLA or even mention the FMLA.” Id. “An

employer may require an employee to comply with the employer’s usual and customary

notice and procedural requirements for requesting leave, absent unusual circumstances.”

29 C.F.R. §§ 825.302(d), 825.303(c).

       Eighth Circuit cases articulate essentially the same rules as these regulations. To

satisfy the notice requirement, “an employee must provide [her] employer with enough

information to show that [she] may need FMLA leave.” Woods v. DaimlerChrysler Corp.,

409 F.3d 984, 990 (8th Cir. 2005); see also Murphy v. FedEx Nat’l LTL, Inc., 618 F.3d

893, 900 (8th Cir. 2010) (“Before an employee can claim FMLA protection, . . . the

employee must put the statute in play[.] (citing Scobey v. Nucor Steel-Arkansas, 580 F.3d

781, 787 (8th Cir. 2009))). Employees “have an affirmative duty to indicate both the need

and the reason for the leave, and must let employers know when they anticipate returning

to their position[s].” Woods, 409 F.3d at 990–91 (quotation omitted); see also Bosley, 705

F.3d at 780–81 (categorizing this as a “rigorous notice standard”). “An employee need not


                                             21
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 22 of 42




invoke the FMLA by name in order to put an employer on notice that the Act may have

relevance to the employee’s absence from work.” Thorson v. Gemini, Inc., 205 F.3d 370,

381 (8th Cir. 2000). “The adequacy of an employee’s notice requires consideration of the

totality of the circumstances, e.g., Scobey, 580 F.3d at 787, and is typically a jury question,

Phillips v. Mathews, 547 F.3d 905, 909 (8th Cir. 2008).” Murphy, 618 F.3d at 903.

However, non-specific information that does not indicate a need for leave necessitated by

a serious health condition of the employee or employee’s family member is insufficient to

provide notice. See id. at 903 (citing cases in which summary judgment was granted to

employer when employee simply called in sick); Rask v. Fresenius Med. Care N. Am., 509

F.3d 466, 472–73 (8th Cir. 2007) (holding employee’s statement to employer that she had

been diagnosed with depression, absent any additional details, was insufficient to constitute

notice as a matter of law because not all “variations” of depression would qualify as

serious); Woods, 409 F.3d at 992–93 (concluding doctor’s notes stating employee should

not work without a diagnosis or additional detail did not give sufficient notice); cf. Wages

v. Stuart Mgmt. Corp., 798 F.3d 675, 680 (8th Cir. 2015) (affirming determination that

doctor’s note referencing the need and reason for leave was adequate notice as a matter of

law); Wierman v. Casey’s Gen. Stores, 638 F.3d 984, 1000 (8th Cir. 2011) (concluding

employer was on notice of need for FMLA leave based on inquiries made by both pregnant

employee and her supervisor about employee’s FMLA rights); Phillips, 547 F.3d at 910–

11 (finding reasonable jury could conclude employee provided adequate notice in light of

evidence that the employee informed her employer she was attending a doctor’s




                                              22
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 23 of 42




appointment related to a prior accident that could result in a need for additional time off

and that employer printed FMLA paperwork for employee to complete).

      As a matter of law, Malark gave RBC enough information to meet the FMLA’s

notice requirement. In her June 5, 2017 email to Versnel and Thorne, Malark explained

that her daughter had been admitted to an inpatient mental health unit3 and that she would

need time away from the office over the “next couple of weeks.” First Kornblit Decl., Ex.

5. On September 6, Malark told Versnel that she would need to miss work that day because

she was at the hospital with her daughter. Second Kornblit Decl., Ex. 8. And on September

18, in response to Hawley’s e-mail, Malark called Hawley to discuss FMLA leave,

disclosed that she had been missing work intermittently to care for her daughter, and

explained her daughter’s health issues in detail. First Kornblit Decl., Ex. 13; Hawley Dep.

at 49:7–51:16.4 Considered separately, each of these communications is indisputably

sufficient to meet FMLA’s notice requirement. It is fairly debatable whether other of

Malark’s communications met or contributed to meeting the FMLA’s notice requirement.


3
       The Parties do not dispute that Malark’s daughter suffered from a serious health
condition. A serious health condition “means an illness, injury, impairment, or physical or
mental condition that involves— (A) inpatient care in a hospital, hospice, or residential
medical care facility; or (B) continuing treatment by a health care provider.” 29 U.S.C.
§ 2611(11). The anxiety, depression, and suicidal behavior for which Malark’s daughter
received inpatient treatment meet this definition.
4
       Malark also points to the email she received from Hawley after their phone
conversation, to which Hawley attached FMLA paperwork, as evidence that RBC
understood Malark to have provided adequate notice. However, the law imposes an
affirmative duty on Malark to meet the notice requirements regardless of RBC’s
perception. See Adams v. Scalzo Hosp., Inc., No. 13-cv-154 (ADM/SER), 2014 WL
1234496, at *7 (D. Minn. Mar. 25, 2014) (stating employer’s decision to send FMLA
packet “should not serve to excuse [employee] from her responsibilities to communicate
with [her employer]”).
                                            23
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 24 of 42




For example, during a telephone call with Sorenson “during late summer of 2017,” Malark

communicated only that she was having “personal issues” with her daughter that required

her to be in and out of the office. Sorenson Dep. at 101:5–104:6. Malark provided no

details, leaving Sorenson uncertain whether Malark was missing work to care for her

daughter. Id. at 101:5–102:8. But on this record, the possible insufficiency of some of

Malark’s communications does not undo or cast doubt on the legal sufficiency of other

communications. In other words, the record does not justify the conclusion that Malark’s

less-specific communications, or some subset of them, contradict or inject vagueness into

the specificity and adequacy of others. RBC argues that two facts—that Malark failed to

review or complete the FMLA paperwork she received from Hawley, and that Malark told

Hawley she had been making up missed time—at least create a fact dispute as to the

sufficiency of Malark’s notice. See Malark Dep. at 290:6–291:21; Hawley Dep. at 50:10–

18. The argument seems to be that Malark’s failure to exercise FMLA leave undermines

the sufficiency of her notice. This is not correct. Giving FMLA notice and exercising

FMLA leave are different issues. Regarding notice, it seems worth repeating that the law

requires an employee to communicate that she may need leave so that an employer is aware

of the possibility that FMLA leave could be needed. See Phillips, 547 F.3d at 910 (noting

employee was terminated before turning in any FMLA paperwork). As a matter of law,

Malark met this notice standard.5

      To prevail on her entitlement claim, however, Malark must also show that RBC

“refuse[d] to authorize leave under the FMLA or [took] other action to avoid


5
      RBC does not argue that Malark failed to comply with its FMLA-notice policy.
                                           24
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 25 of 42




responsibilities under the Act.” Pulczinski, 691 F.3d at 1005. Interference includes “not

only refusing to authorize FMLA leave, but discouraging an employee from using such

leave.” Stallings, 447 F.3d at 1050. “An employer’s action that deters an employee from

participating in protected activities constitutes ‘interference’ or ‘restraint’ of the

employee’s exercise of [her] rights.” Id. An employee must show actual deterrence.

Pulczinski, 691 F.3d at 1007 (rejecting plaintiff’s argument that he need only show that an

employee of ordinary firmness would have been discouraged).

       Malark did not submit the FMLA paperwork she received from Hawley, so she

cannot claim that RBC took adverse action in response to a formal application for FMLA

leave. See Malark Dep. at 68:14–16. Instead, Malark’s entitlement claim is based on the

assertion that Hawley actually deterred her from taking FMLA leave by “portray[ing] the

FMLA as offering no benefit to Malark.” Pl. Mem. in Opp’n at 46–47. As support for this

assertion, Malark identifies a single telephone call she had with Hawley concerning FMLA

leave. In her deposition, Malark testified that during this call, Hawley explained the FMLA

process, including specifically that Malark first would have to use her PTO and, once that

was exhausted, FMLA leave would be unpaid. Malark Dep. at 67, 70, 289. Hawley

explained that Malark could take intermittent leave—that leave “didn’t have to be

consecutive days.” Id. at 291. According to Malark, Hawley explained that, “if [she] was

ever on a conference call, in order to be counted, so to speak, as an FMLA day that [Malark]

[was] required to be a hundred percent out of the office” to the point of not participating in

conference calls or other office communications, and then said: “‘And, Maria, when does

that ever happen? When has that ever happened?’” Id. at 70–71; see also id. at 289.


                                             25
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 26 of 42




According to Malark, Hawley’s rhetorical questions concerning whether it might be

realistic for Malark to be “a hundred percent” disconnected prompted Malark to conclude

there would be no benefit to FMLA leave and thus unlawfully discouraged her from

applying for it. Id. at 290–91.

       No reasonable juror could find that Hawley’s comments unlawfully deterred Malark

from seeking FMLA benefits. That conclusion cannot reasonably be drawn from the

record. Malark testified that she understood the FMLA leave process, id. at 66–67, that

after their call Hawley sent her the FMLA paperwork, id. at 71, that neither Hawley nor

any other RBC employee prevented her from completing the forms, id. at 72, and that no

RBC employee ever threatened her with punishment if she applied for FMLA leave, id. at

72. Malark identifies nothing factually or legally incorrect about the guidance Hawley

provided during their telephone call. That seems important. It’s hard to understand how

FMLA guidance that is factually and legally accurate—or at least that has not been shown

to be factually or legally inaccurate—might give rise to an entitlement claim. Regardless,

Malark acknowledged that it was “[her] choice” whether to take FMLA leave. Id. at 71.

She understood that if she wanted to allow herself “the most time away from work,” she

would need to use her PTO and then take FMLA leave. Id. at 67. But as Malark also

acknowledged, she was “an exempt employee [who] could come and go as [she] wanted.”

Id. at 86. Against these facts, Hawley’s comments cannot reasonably be understood to

convey that FMLA leave had no benefit or otherwise to actually deter Malark from seeking

FMLA benefits. Id. at 289–90.




                                           26
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 27 of 42




                                              2

       To establish an FMLA discrimination claim, an employee must show that her

employer “discriminated against [her] in the terms and conditions of employment” and

“was motivated by [her] exercise of rights under the FMLA.” Pulczinksi, 691 F.3d at 1006.

When, as here, an employee does not provide direct evidence of discrimination, an FMLA

discrimination claim is evaluated “under the McDonnell Douglas burden-shifting

framework that is applied in Title VII cases.” Id. at 1007. To establish a prima facie case

of FMLA discrimination, the employee must show that she (1) engaged in activity

protected under the Act, (2) suffered a materially adverse employment action, and (3) that

there is a causal connection between her action and the adverse employment action. Brown

v. Diversified Distrib. Sys., LLC, 801 F.3d 901, 908 (8th Cir. 2015). “A causal connection

exists when the plaintiff shows that a discriminatory motive played a part in the adverse

employment action.” Hasenwinkel v. Mosaic, 809 F.3d 427, 433 (8th Cir. 2015) (internal

quotations omitted). The burden of showing a prima facie case is “minimal.” Logan v.

Liberty Healthcare Corp., 416 F.3d 877, 881 (8th Cir. 2005) (quotation omitted). If the

plaintiff meets this burden, the burden then shifts to the employer “to articulate some

legitimate, nondiscriminatory reason” for its action. McDonnell Douglas Corp. v. Green,

411 U.S. 792, 802 (1973). If the employer meets this burden, then the plaintiff must

demonstrate that her employer’s purportedly legitimate, nondiscriminatory reason was

pretextual or discriminatory in its application. Id. at 807.

       Malark satisfies the first two elements of the McDonnell Douglas framework.

Whether Malark engaged in protected activity is settled. She did. The Eighth Circuit, in


                                             27
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 28 of 42




line with several other circuits, has held that “notifying an employer of the intent to take

FMLA leave is protected activity.” See Hager v. Arkansas Dep’t of Health, 735 F.3d 1009,

1016–17 (8th Cir. 2013) (quoting Wehrley v. Am. Fam. Mut. Ins. Co., 513 F. App’x 733,

742 (10th Cir. 2013) (citing cases from the Third, Sixth, and Eleventh Circuits)). The

earlier determination that, as a matter of law, Malark gave RBC enough information to

meet the FMLA’s notice requirement, see supra at 20–24, requires determining that, as a

matter of law, Malark engaged in protected activity. No doubt Malark’s termination was

a materially adverse employment action. Wages v. Stuart Mgmt. Corp., 798 F.3d 675, 678

(8th Cir. 2015) (“Termination is unequivocally an adverse employment action.”).

       Malark has not identified record evidence establishing a triable issue with respect

to the third element. “To establish a causal link between her exercise of FMLA rights and

termination, Malark points to the temporal proximity between her protected activity and

termination.” Pl. Mem. in Opp’n at 44. “Generally, more than a temporal connection

between the protected conduct and the adverse employment action is required to present a

genuine factual issue on retaliation.” Kiel v. Select Artificials, Inc., 169 F.3d 1131, 1136

(8th Cir. 1999) (en banc) (citation omitted). Temporal proximity alone may suffice only if

it is “very close.” Hite v. Vermeer Mfg. Co., 446 F.3d 858, 866 (8th Cir. 2006) (citation

omitted). In determining the temporal relationship between the two events, the Eighth

Circuit “looks to the date an employer knew of an employee’s use (or planned use) of

FMLA leave, not the date it ended.” Sisk v. Picture People, Inc., 669 F.3d 896, 900 (8th

Cir. 2012) (citation omitted). Without “something more,” a gap of more than two months

between the date the employer knew of the employee’s planned use of FMLA leave and


                                            28
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 29 of 42




the adverse action “is too long” to show a causal connection between the two. Id. at

901 (citations omitted). Here, Malark first notified RBC that she may need FMLA leave

on June 5, 2017. First Kornblit Decl., Ex. 5. Her employment was terminated October 5,

2017, or four months later. Versnel Dep. at 166:8–167:3; Malark Dep. at 300:19–25.

Under Eighth Circuit precedent, this timing permits no inference of a causal connection

between the two.6

                                              B

       Malark asserts several discrimination claims against RBC: sex and sex-plus

discrimination claims under Title VII and the MHRA, a familial status discrimination claim

under the MHRA, and an associational disability discrimination claim under the ADA.

Compl. ¶¶ 73–109. She also asserts a reprisal claim against RBC under the MHRA based

on disability association. Id. ¶¶ 110–14. Because Malark points to no direct evidence of

discrimination or reprisal,7 her claims must be analyzed under the McDonnell Douglas


6
        Malark’s opposition brief suggests a second causation theory. In her deposition,
Malark testified that, after she “declared” her need to take time off to care for her daughter,
Versnel “started to scrutinize everything that [Malark] did,” refused to give “approval for
things, . . . started sending emails about this is unacceptable, put[] new projects on, new
demands.” Pl. Mem. in Opp’n at 45 (citing Malark Dep. at 363:21–364:7). Malark seems
to suggest that this testimony creates a triable issue as to whether Versnel’s scrutiny,
criticism, and work assignments were an adverse employment action. It does not. As a
rule, the Eighth Circuit has held that “alleged mistreatment by [] supervisors, includ[ing]
holding [an employee] to a higher standard than other [employees], subjecting her to a
negative performance evaluation, [or] scrutinizing her work more closely” do not, “without
evidence of tangible injury or harm,” “rise[] to the level of a materially adverse
employment action.” Hasenwinkel, 809 F.3d at 434 (internal quotation omitted). Malark’s
deposition testimony does not differentiate her claim from this general rule.
7
       Direct evidence of discrimination entails “a specific link between the alleged
discriminatory animus and the challenged decision, sufficient to support a finding by a
reasonable fact finder that an illegitimate criterion actually motivated the adverse
                                              29
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 30 of 42




burden-shifting framework. See McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973);

Kratzer v. Rockwell Collins, Inc., 398 F.3d 1040, 1044 (8th Cir. 2005) (applying

McDonnell Douglas framework to ADA claims); Hoover v. Norwest Private Mortg.

Banking, 632 N.W.2d 534, 542, 548 (Minn. 2001) (applying McDonnell Douglas

framework to both discrimination and reprisal claims under the MHRA). To establish a

prima facie case of discrimination, a plaintiff must show that: (1) she is a member of a

protected group; (2) she was qualified to perform her job; (3) she suffered an adverse

employment action; and (4) the circumstances give rise to an inference of

discrimination. McDonnell Douglas, 411 U.S. at 802; Kennedy v. Heritage of Edina, Inc.,

No. 13-cv-71 (DSD/JJG), 2014 WL 3828167, at *5 (D. Minn. Aug. 4, 2014) (stating

plaintiff must show that her employer knew that she had a relative or associate with a

disability to establish a prima facie case for an ADA associational disability claim).

Similarly, to establish a prima facie case for a reprisal claim under the MHRA, a plaintiff

must show “(1) statutorily-protected conduct by the employee; (2) adverse employment

action by the employer; and (3) a causal connection between the two.” Hubbard v. United

Press Int’l, Inc., 330 N.W.2d 428, 444 (Minn. 1983). If the plaintiff establishes a prima

facie case, the defendant bears the “non-onerous” burden of production to offer a

legitimate, non-discriminatory (or non-retaliatory, in the case of a reprisal claim) reason



employment action.” Russell v. City of Kansas City, Mo., 414 F.3d 863, 866 (8th Cir. 2005)
(quotation omitted). It includes “comments or statements indicating discriminatory intent,
where those comments are made by people with decision-making authority.” Hutton v.
Maynard, 812 F.3d 679, 683 (8th Cir. 2016). Whether evidence of discrimination is direct
or indirect depends on “the causal strength of the proof, not whether it is ‘circumstantial’
evidence.” Lors v. Dean, 746 F.3d 857, 865 (8th Cir. 2014) (quotation omitted).
                                            30
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 31 of 42




for her termination. Montes v. Greater Twin Cities Youth Symphonies, 540 F.3d 852,

857–58 (8th Cir. 2008) (quotation and citations omitted). If the defendant does so, the

burden of proof then shifts back to the plaintiff to show that the defendant’s reason for the

employment action was a pretext for intentional discrimination (or reprisal). Id. at 858. At

all times, the burden of proving that the employer’s conduct was because of unlawful intent

remains with the plaintiff.8 See Torgerson v. City of Rochester, 643 F.3d 1031, 1046 (8th

Cir. 2011).

       It is undisputed that Malark can satisfy the first three elements of the prima facie

case for her discrimination claims and the first two elements of the prima facie case for her

reprisal claim. Def. Mem. in Supp. at 21; Pl. Mem. in Opp’n at 30–31. RBC argues that

it is entitled to summary judgment because Malark cannot establish the final element of

her prima facie case for any of her claims nor carry her ultimate burden of showing that


8
        Under Title VII, “an unlawful employment practice is established” when a plaintiff
demonstrates that his or her membership in a protected group “was a motivating factor for
any employment practice, even though other factors also motivated the practice.”
42 U.S.C. § 2000e–2(m). The Eighth Circuit has applied the same “motivating factor”
standard to ADA discrimination claims. See Chalfant v. Titan Distrib., Inc., 475 F.3d 982,
991 (8th Cir. 2007). However, in Gross v. FBL Fin. Servs., Inc., the United States Supreme
Court declined to apply the burden-shifting framework to claims brought under the Age
Discrimination in Employment Act (“ADEA”) and interpreted “because of” in the ADEA
to require a plaintiff “to establish that age was the ‘but-for’ cause of the employer’s adverse
action.” 557 U.S. 167, 173–78 (2009). The Eighth Circuit subsequently questioned
whether the “motivating-factor” standard continues to apply to ADA discrimination claims
in light of Gross or whether the use of “because of” in the ADA also implicates the more
rigorous “but-for” standard. Pulczinksi, 691 F.3d at 1002. But the Eighth Circuit has since
applied a mixed-motive standard to an ADA discrimination claim in the same decision in
which it applied a “but-for” standard to an ADA retaliation claim. Oehmke v. Medtronic,
Inc., 844 F.3d 748, 755–59 (8th Cir. 2016). Likewise, Minnesota courts have not yet
addressed whether the “but-for” causation standard that applies to Title VII retaliation
claims also applies to reprisal claims under the MHRA. Liles v. C.S. McCrossan, Inc., 851
F.3d 810, 819 (8th Cir. 2017).
                                              31
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 32 of 42




RBC’s stated reason for her termination was a pretext for unlawful action. Def. Mem. in

Supp. at 20–26.

                                             1

       Title VII and the MHRA prohibit employers from “discharg[ing] any individual” or

otherwise “discriminat[ing] against any individual with respect to [her] compensation,

terms, conditions, or privileges of employment, because of such individual’s . . . sex.” 42

U.S.C. § 2000e-2(a)(1); Minn. Stat. § 363A.08, subd. 2. A plaintiff can establish an

inference of sex discrimination “in a variety of ways, such as by showing more-favorable

treatment of similarly-situated employees who are not in the protected class” or “by

showing biased comments by a decisionmaker.” Grant v. City of Blytheville, Ark., 841

F.3d 767, 774 (8th Cir. 2016) (quoting Pye v. Nu Aire, Inc., 641 F.3d 1011, 1019 (8th Cir.

2011)); see Young v. Warner-Jenkinson Co., Inc., 152 F.3d 1018, 1022 (8th Cir. 1998)

(stating comparative evidence is not the “exclusive means by which a plaintiff may

establish an inference of discrimination”). Though “evidence of pretext is normally

considered at the last step of the McDonnell Douglas analysis, pretext can also satisfy the

inference-of-discrimination element of the prima-facie case.” Young v. Builders Steel Co.,

754 F.3d 573, 578 (8th Cir. 2014). “At the inference-of-discrimination stage, “[a] plaintiff

may show pretext, among other ways, by showing that an employer (1) failed to follow its

own policies, (2) treated similarly-situated employees in a disparate manner, or (3) shifted

its explanation of the employment decision.” Id.

       A reasonable jury could find that Malark suffered discrimination on the basis of sex.

Malark advances three arguments to support her position on this issue. She first asserts

                                            32
     CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 33 of 42




that Versnel treated her differently from similarly situated male directors.9 Second, Malark

asserts that Versnel exhibited a pattern of treating female direct reports poorly as compared

with male direct reports.10 Third, Malark asserts that she was replaced by a less qualified

male employee. If Malark’s first two assertions were insufficient to raise a triable issue of

discrimination—questions not decided here—her third contention does the job. Proof that

a plaintiff was replaced by an individual outside the protected class is not required to make

a prime facie case of discrimination, but it is sufficient to satisfy the McDonnell Douglas



9
        “To create an inference of discrimination based upon disparate treatment, the
plaintiff must show she was treated differently than similarly situated persons who are not
members of the protected class.” Faulkner v. Douglas Cty., Neb., 906 F.3d 728, 732 (8th
Cir. 2018) (citing Bennett v. Nucor Corp., 656 F.3d 802, 819 (8th Cir. 2011)). Comparators
must be similarly situated in all relevant aspects, meaning that “the individuals used for
comparison must have dealt with the same supervisor, have been subject to the same
standards, and engaged in the same conduct without any mitigating or distinguishing
circumstances.” Wierman v. Casey’s Gen. Stores, 638 F.3d 984, 994 (8th Cir. 2011)
(quoting Cherry v. Ritenour Sch. Dist., 361 F.3d 474, 479 (8th Cir. 2004)).
10
       “A plaintiff may indeed rely upon discriminatory conduct toward others in an
attempt to show [s]he was the victim of discrimination h[er]self” so long as the plaintiff
shows that “the circumstances are substantially similar to the other alleged victims of
discrimination.” Nemec v. Wal-Mart Assocs., Inc., No. 14-cv-4450 (RHK/LIB), 2015 WL
8492040, at *7 (D. Minn. Dec. 10, 2015) (citing Quigley v. Winter, 598 F.3d 938, 951 (8th
Cir. 2010)); see also Erickson v. Farmland Indus., Inc., 271 F.3d 718, 727 (8th Cir. 2001)
(“Evidence of a discriminatory attitude in the workplace, though it may not rise to the level
of direct evidence, may also tend to show that the employer’s proffered explanation for the
action was not the true reason for the discharge.”). But instances of possible discrimination
cannot simply be aggregated to establish probable discrimination. Heisler v. Nationwide
Mut. Ins. Co., 931 F.3d 786, 797 (8th Cir. 2019). The number of female-versus-male
employees “alone is insufficient to show discriminatory animus.” Wittenburg v. American
Exp. Fin. Advisors, Inc., 464 F.3d 831, 841 (8th Cir. 2006). “Factors to be considered
include whether the other alleged discriminatory behavior is close in time to the events at
issue in the plaintiff’s case; whether the same decisionmakers were involved; whether the
other employee and the plaintiff were treated in a similar manner; and whether the
employee and the plaintiff were otherwise similarly situated.” Nemec, 2015 WL 8492040,
at *7.
                                             33
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 34 of 42




test’s fourth element. Davenport v. Riverview Gardens Sch. Dist., 30 F.3d 940, 944 (8th

Cir. 1994). Here, Malark was replaced by Schwab, and Malark has identified record

evidence that raises a genuine fact issue as to whether Schwab was less qualified for the

position than Malark. Versnel acknowledged that Schwab “did not have an extensive

operations background,” but was selected “based on his strong leadership history with

RBC.” Versnel Decl. ¶ 20; see Versnel Dep. at 41:11–16; Second Kornblit Decl., Ex. 48

(email from Schwab stating “[w]hile I don’t know anything about Ops(lol) I know how to

engage team members.”). After he started in Malark’s former position, RBC required

Schwab to pass a licensing exam necessary to enable him to supervise certain transactions;

in his deposition, Schwab conceded that passing the examination was important to his

performance in the role. Schwab Dep. at 11:21–14:6; see Malark Decl. ¶ 6 (stating she had

held such a license). At the time of his deposition, Schwab had failed the examination

twice, though he had recently attempted the examination a third time, and he did not know

whether his performance on the examination might impact his RBC employment. Id.

       The Parties do not dispute that RBC has proffered a facially legitimate, non-

discriminatory reason for Malark’s termination—that she did not satisfy the criteria of

RBC’s new leadership model. To defeat RBC’s summary-judgment motion, Malark “must

present sufficient evidence that [RBC] acted with an intent to discriminate, not merely that

the reason stated by [RBC] was incorrect.” Pulczinski, 691 F.3d at 1003. “A plaintiff

generally may show that a proffered justification is pretextual in two ways,” Fiero v CSG

Sys., Inc., 759 F.3d 874, 878 (8th Cir. 2014):

              First, a plaintiff may rebut the factual basis underlying the
              employer’s proffered explanation, thereby demonstrating that

                                            34
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 35 of 42




              the explanation is unworthy of credence. Second, a plaintiff
              may show that the employer’s proffered explanation was not
              the true reason for the action, but rather that the impermissible
              motive more likely motivated the employer’s action. In either
              case, the plaintiff must point to enough admissible evidence to
              raise genuine doubt as to the legitimacy of the defendant’s
              motive.

Id. (internal quotations and citations omitted). A plaintiff must show more substantial

evidence to prove pretext than is required to make a prima facie case “because evidence of

pretext is viewed in light of [the employer’s] proffered justification.” Id. “[A] genuine

issue of fact regarding unlawful employment discrimination may exist notwithstanding the

plaintiff’s inability to directly disprove the defendant’s proffered reason for the adverse

employment action.” Strate v. Midwest Bankcentre, Inc., 398 F.3d 1011, 1017–18 (8th

Cir. 2005).

       Malark has identified record evidence from which a reasonable jury could conclude

that RBC’s proffered reason for her termination was pretextual. RBC and Versnel’s

contemporaneous documentation of Malark’s performance is sufficiently inconsistent with

the RBC’s stated reason for her termination. It is true that Malark was the subject of

complaints from employees who reported to her and her colleagues about aspects of her

behavior as a manager and that she received coaching to remedy the areas of complaint.

But the record also reflects that Malark consistently received positive performance reviews

from Versnel. See Strate, 398 F.3d at 1020 (“[E]vidence of a strong employment history

will not alone create a genuine issue of fact regarding pretext and discrimination. However,

such circumstantial evidence can be relevant when considering whether the record as a

whole establishes a genuine issue of material fact.”). The record also shows that Versnel


                                             35
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 36 of 42




increased Malark’s responsibilities and the number of employees under her supervision,

and that Malark made “significant” gains on employee opinion surveys in 2015 and 2017,

ranking in the second quartile of managers at RBC. Versnel also commended Malark

specifically for living up to the new leadership model only months before her termination.

Versnel’s differing characterizations of this evidence during her deposition highlight the

existence of genuine factual disputes material to the credence of RBC’s proffered reason

for Malark’s termination.    The record also contains materially conflicting evidence

regarding the timing of RBC’s decision to terminate Malark. The timeline for RBC’s

cultural transformation initiative provided that changes in employment status would be

communicated to affected employees in mid-June 2017, but Malark was not notified of her

termination until October 2017. Though Versnel testified that Malark was considered for

other positions in the organization before she made the termination decision, Sorenson

testified that she did not believe this occurred.       Versnel’s testimony about the

circumstances and timing of the decision is not clearly supported by her contemporaneous

notes or the testimony of other RBC representatives. Nor is it internally consistent. And

Versnel conceded in her deposition that there was not, to her knowledge, any

documentation of her assessment of Malark against RBC’s new leadership model.

Summary judgment on this record is not appropriate.

                                            2

      Title VII and the MHRA also are understood to prohibit “sex-plus” discrimination

against employees. Sex-plus discrimination occurs when an employer takes adverse action

against an employee because of both the employee’s sex and another immutable


                                           36
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 37 of 42




characteristic, though neither statute prohibits discrimination based on the additional

characteristic alone. See Phillips v. Martin Marietta Corp.¸ 400 U.S. 542, 544 (1971) (per

curiam); Knott v. Missouri Pac. R.R. Co., 527 F.2d 1249, 1250 (8th Cir. 1975) (“‘Sex-plus’

discrimination occurs when employees are classified on the basis of sex plus one other

seemingly neutral characteristic.”); Pullar v. Indep. Sch. Dist. No. 701, 582 N.W.2d 273,

276–77 (Minn. Ct. App. 1998) (recognizing a sex-plus-familial-status claim under the

MHRA prior to the addition of familial status as a protected status); see also 42

U.S.C. § 2000e-2(a)(1); Minn. Stat. § 363A.08, subd. 2.       “Interpreting § 2000e-2 to

proscribe this type of discrimination . . . means that similarly situated individuals of one

sex cannot be discriminated against vis-à-vis members of their own sex unless the same

distinction is made among those of the opposite sex.” Knott, 527 F.2d at 1251; see

Johnston v. U.S. Bank Nat’l Ass’n, 08-cv-296 (PJS/RLE), 2009 WL 2900352, at *8 (D.

Minn. Sept. 2, 2009) (“Sex-plus discrimination must, however, be discrimination based on

sex.”). For example, “an employer commits sex-plus discrimination if it treats men with

children better than women with children—and this is true even if the employer does not

treat women without children any worse than men without children (or, for that matter, any

worse than men with children).” Johnston, 2009 WL 2900352, at *8 (considering a sex-

plus-parental-status claim under the MHRA); see also King v. Trans World Airlines, Inc.,

738 F.2d 255, 259 (8th Cir. 1984) (“[A]n employer cannot have two interview policies for

job applicants with poor work records, poor attendance records, small children or some

other characteristic—one for men and one for women.”). “But an employer who treats

everyone with children poorly does not commit sex-plus discrimination” because the


                                            37
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 38 of 42




employer “is not treating women worse than men,” only “men and women with children

worse than men and women without children.” Johnston, 2009 WL 2900352, at *8.

Though courts historically have required sex-plus plaintiffs “to show unfavorable treatment

as compared to a matching subcategory of the opposite sex,” see Shazor v. Prof’l Mgmt.,

Ltd., 744 F.3d 948, 958 (6th Cir. 2014), the United States Supreme Court recently held in

Bostock v. Clayton Cty., Georgia, 140 S. Ct. 1731, 1741 (2020), that the employment

discrimination inquiry is an individual one:

              An employer violates Title VII when it intentionally fires an
              individual employee based in part on sex. It doesn’t matter if
              other factors besides the plaintiff’s sex contributed to the
              decision. And it doesn’t matter if the employer treated women
              as a group the same when compared to men as a group. If the
              employer intentionally relies in part on an individual
              employee’s sex when deciding to discharge the employee—put
              differently, if changing the employee’s sex would have yielded
              a different choice by the employer—a statutory violation has
              occurred.

The Tenth Circuit Court of Appeals, the only circuit court to address sex-plus

discrimination post-Bostock, has held that “a female sex-plus plaintiff must show that her

employer treated her unfavorably relative to a male employee who also shares the ‘plus-’

characteristic,” but “does not need to show discrimination against a subclass of men[.]”

Frappied v. Affinity Gaming Black Hawk, LLC, 966 F.3d 1038, 1047 (10th Cir. 2020).

“[S]ex-plus plaintiffs must still specify the ‘plus-’ characteristic on which they premise

their claims” to allow a court “to assess whether an employer discriminated against a sex-

plus plaintiff relative to an employee of the opposite sex who shares the ‘plus-’

characteristic. Id. at 1050.



                                               38
     CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 39 of 42




       Malark’s sex-plus discrimination claims are based on her status as a woman with

children.11 Malark has not, however, identified record evidence establishing a trial-worthy

issue with respect to causality. Malark says the fact that Versnel chose to terminate her

while she was at a hospital with her daughter permits an inference of sex-plus

discrimination. It does not. Without something more, it’s hard to understand how poor

(even cruel) timing permits an inference of discrimination. If that were enough, every

parent or care provider who suffered an adverse employment action while serving in that

role would have a claim. Malark points out that Schwab is a father, but the only record

evidence Malark cites to establish this fact is her declaration. See Malark Decl. ¶ 16.

Malark identifies no record evidence showing that the individuals who chose Schwab as

Malark’s replacement knew that fact. Finally, Malark cites to her deposition testimony

that, after learning of Malark’s need to care for her daughter, Versnel increased Malark’s

responsibilities and more closely scrutinized Malark’s work. See Malark Dep. at 363:21–

364:7. This evidence does not permit an inference of sex-plus discrimination. As

discussed, the assignment of additional responsibilities and added scrutiny are not a

materially adverse employment action. See supra at 29 n.6. If it did, Malark identifies no

evidence permitting the inference that Versnel treated her male employees with children,

or other employees without children, differently.




11
        Malark’s discrimination claim based on familial status under the MHRA is
premised on the same facts and, therefore, will be considered together with her sex-plus
discrimination claims. See Minn. Stat. § 363A.08, subd. 2 (prohibiting employers form
discharging an employee because of “familial status”).
                                            39
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 40 of 42




                                              3

       Under the ADA, it is unlawful for an employer to “discriminate against a qualified

individual on the basis of disability in regard to . . . [the] discharge of employees[.]” 42

U.S.C. § 12112(a). Discrimination “against a qualified individual on the basis of disability

includes . . . excluding or otherwise denying equal jobs or benefits to a qualified individual

because of the known disability of an individual with whom the qualified individual is

known to have a relationship or association.” 42 U.S.C. § 12112(b)(4). Similarly, the

MHRA prohibits an employer from “intentionally engag[ing] in any reprisal against any

person because that person . . . associated with a person or group of persons who are

disabled[.]” Minn. Stat. § 363A.15, subd. 2.

       To establish the final element of her prima facie case for her ADA and MHRA

reprisal claims, Malark relies on the temporal proximity between when she disclosed her

daughter’s health condition to Versnel and when she was terminated. Pl. Mem. in Opp’n

at 35–36. A temporal connection can show a causal link between an adverse employment

action and the employee’s association with a disabled person, but temporal proximity alone

is generally not enough to make a prima facie case under the ADA unless it is “very close.”

See E.E.O.C. v. Prod. Fabricators, Inc., 763 F.3d 963, 969 (8th Cir. 2014); Smith v. Allen

Health Sys., Inc., 302 F.3d 827, 832–33 (8th Cir. 2002) (concluding two weeks between

disclosure of potentially disabling condition and termination was “sufficient, but barely so,

to establish causation” for plaintiff’s prima facie ADA case). Likewise, the third element

of the prima facie case for an MHRA reprisal claim may be proven “by evidence of

circumstances that justify an inference of retaliatory motive, such as a showing that the


                                             40
    CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 41 of 42




employer has actual or imputed knowledge of the protected activity and the adverse

employment action follows closely in time.” Liles, 851 F.3d at 819 (quoting Dietrich v.

Canadian Pac. Ltd., 536 N.W.2d 319, 327 (Minn. 1995)); see, e.g., Hubbard, 330 N.W.2d

at 445 (concluding plaintiff’s termination two days after service of complaint was sufficient

to make prima facie case). Here, as noted, Malark’s superiors first learned of her daughter’s

disability on June 5, 2017, four months before her termination. See First Kornblit Decl.,

Ex. 5. That is too great a gap to permit a reasonable inference of discrimination.

                                         ORDER

       Based on the foregoing, and all of the files, records, and proceedings herein, IT IS

ORDERED that:

       1.     Plaintiff Maria Malark’s motion for partial summary judgment [ECF No.

121] is GRANTED;

       2.     Defendant RBC Wealth Management’s motion for summary judgment [ECF

No. 161] is GRANTED with respect to Plaintiff’s entitlement and discrimination claims

under the FMLA (Counts I and II), sex-plus discrimination claims under Title VII and the

MHRA (Counts IV, VII), familial status discrimination claim under the MHRA (Count

VIII), associational disability discrimination claim under the ADA (Count V), and reprisal

claim under the MHRA (Count IX); and




                                             41
   CASE 0:18-cv-03179-ECT-TNL Document 264 Filed 08/28/20 Page 42 of 42




      3.     Defendant RBC Wealth Management’s motion for summary judgment [ECF

No. 161] is DENIED with respect to Plaintiff’s sex discrimination claims under Title VII

and the MHRA (Counts III and VI).



Dated: August 28, 2020                  s/ Eric C. Tostrud
                                        Eric C. Tostrud
                                        United States District Court




                                          42
